Citation Nr: 0115344	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  00-10 608	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Hahnemann University Hospital on 
September 14, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from December 1993 to 
March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision by the VA Medical 
Center (VAMC) in Philadelphia, Pennsylvania, which denied 
entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Hahnemann University Hospital 
(HUH) on September 14, 1998.


FINDINGS OF FACT

1.  The veteran incurred unauthorized medical expenses at HUH 
on September 14, 1998; the diagnoses at the time of his 
hospital discharge were malaise and fatigue.

2.  Payment or reimbursement of the costs incurred at HUH on 
September 14, 1998 was not authorized prior to the receipt of 
that treatment or within 72 hours after the hour of 
admission.

3.  At the time of the treatment in question, the veteran was 
in receipt of a 30 percent disability rating for chronic 
daily headaches; a 10 percent disability rating for residuals 
of cervical strain; and a 10 percent disability rating for an 
adjustment disorder with depressed mood. 


CONCLUSION OF LAW

1.  In the absence of prior, or within 72 hours after the 
hour of admission, authorization for payment of private 
medical expenses incurred at HUH on September 14, 1998, 
reimbursement of such expenses is not warranted.  38 U.S.C.A. 
§ 1703 (West 1991); 38 C.F.R. § 17.54 (2000).

2.  Payment or reimbursement of unauthorized medical expenses 
incurred at HUH on September 14, 1998, is not warranted.  
38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he is entitled to payment or 
reimbursement of unauthorized medical expenses incurred at 
HUH on September 14, 1998.  He contends that the treatment in 
question was for his service-connected neck disability, that 
the treatment was emergent, and that VA facilities were not 
feasibly available.  He further claims that his cervical disc 
condition - his cervical spine injury - was responsible for 
many symptoms and problems to include numbness, tingling, 
weakness, pain, and fatigue.  

A September 14, 1998 EMS report indicates that, upon arrival, 
the veteran was found lying on the floor with complaints of 
weakness and neck pain that started while drying his head 
after a shower.  The veteran denied loss of sensation or full 
mobility of extremities.  He further refused to open his eyes 
or answer questions.  The veteran was transported without 
incident.

A September 14, 1998 HUH emergency room (ER) record indicates 
that the veteran's past medical history was significant for 
cervical disc herniation (C5-C6).  The veteran was brought to 
the emergency department with complaints of severe weakness.  
The veteran was at work and began to feel weak, which 
increased to the point that he was unable to hold a pan.  It 
was noted that, although the veteran described a small strain 
from drying his head the night before, the veteran had not 
eaten that day.

A September 14, 1998 Allegheny University Hospitals Hahnemann 
record indicates that the triage notes reflect that the 
veteran became weak at work, was tired, had difficulty 
thinking, had pain in the neck that felt like a pulled 
muscle, and had not eaten since 11:00 p.m. the previous 
night.  The physician's report reflects that the veteran 
complained of weakness at work.  He also reported that he had 
symptoms of numbness in the arms.  A past medical history of 
asthma and cervical spine problems was noted.  It was noted 
that the veteran would follow up with a private medical 
doctor and that he had ambulated from the emergency 
department without difficulty.  The diagnosis was weakness.

A September 14, 1998 HUH bill indicates that the diagnoses at 
the time of his hospital discharge were malaise and fatigue.

A June 1999 VA clinical review by a clinical physician 
indicates that the veteran's treatment was not related to any 
service-connected disability.  The VA physician also 
indicates that the veteran's treatment on September 14, 1998 
was an emergency and that there were no VA or other federal 
facilities available.

A March 2000 VA clinical review by a nurse indicates that the 
veteran's treatment on September 14, 1998 was not related to 
any service-connected disability.

Initially, the Board notes that regulatory provisions have 
been established to govern situations where an application is 
made for payment or reimbursement of medical expenses 
incurred at a non-VA facility.  Under certain circumstances, 
such as when VA is unable to furnish the care needed, VA may 
contract for services at a private medical facility.  
38 C.F.R. § 17.52 (2000).  However, certain restrictions are 
placed on such a contract.

The admission of a veteran to a non-VA hospital at VA's 
expense must be authorized in advance.  38 C.F.R. § 17.54.  
In the case of an emergency which existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application, whether formal or informal, 
by telephone, telegraph or other communication, made by the 
veteran or by others in his or her behalf is dispatched to 
the Department of Veterans Affairs . . . for veterans in the 
48 contiguous States and Puerto Rico, within 72 hours after 
the hour of admission, including in the computation of time 
Saturday, Sunday, and holidays. . . .

38 C.F.R. § 17.54(a) (2000).

In the present case, the record does not show that the 
veteran obtained prior authorization for the treatment at 
issue or notified VA of this medical treatment soon after 
receiving the care.  The Board concludes, therefore, that 
authorization was not obtained in advance of the 
September 14, 1998 treatment and that authorization was not 
sought within 72 hours of such medical care.  

Given that no authorization was sought or obtained for the 
treatment in question, the Board turns to the question of 
entitlement to payment or reimbursement for the unauthorized 
expenses.  In order for a veteran to be entitled to payment 
or reimbursement of unauthorized medical expenses incurred at 
a non-VA facility, the evidence must establish that:

		(a)  The care and services rendered were either:

	(1)  for an adjudicated service-
connected disability, or

	(2)  for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

	(3)  for any disability of a 
veteran who has a total disability, 
permanent in nature, resulting from 
a service-connected disability, or

	(4)  for any injury, illness, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 
U.S.C. Chapter 31 (governing 
training and rehabilitation for 
veterans with service-connected 
disabilities) and who is medically 
determined to be in need of 
hospital care or medical services 
for reasons set forth in 38 C.F.R. 
§ 17.47(j); and

	(b)  The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

	(c)  No VA or other Federal facilities 
were feasibly available and an attempt 
to use them beforehand or obtain prior 
VA authorization for the services 
required would not have been reasonable, 
sound, wise, or practicable, or 
treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 
(2000).

The Board finds that payment or reimbursement cannot be 
granted because the first of the three aforementioned 
criteria (denoted subsection (a) above) has not been met.  
The medical evidence of record shows that, on 
September 14, 1998, the veteran was treated for weakness and 
fatigue which was not related to any adjudicated service-
connected residuals of a cervical spine.  

There is no indication that the treatment required on 
September 14, 1998 was for an adjudicated service-connected 
disability.  Furthermore, no competent evidence has been 
received which demonstrates that the veteran's weakness and 
fatigue were associated with, and aggravating, an adjudicated 
service-connected disability.  Additionally, no evidence has 
been presented to show that the veteran had adjudicated 
disability total and permanent in nature found to be 
resulting from service-connected disability.  Moreover, there 
is no evidence to show that the veteran was participating in 
a rehabilitation program under 38 U.S.C. Chapter 31.  Thus, 
even assuming for purposes of argument that the remaining 
regulatory criteria  have been met (i.e., that the treatment 
in question was rendered in a medical emergency, and that no 
VA or other federal facilities were available), the claim 
must fail for lack of satisfaction of this initial 
requirement.  Cf. Hayes v. Brown, 6 Vet. App. 66 (1993).  See 
also 38 U.S.C.A. § 1728 (West 1991) and 38 C.F.R. § 17.120 
(2000).

On November 9, 2000, while the veteran's appeal was pending, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  The new law contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

The RO has not yet considered the veteran's claim in the 
context of the new law.  Consequently, the Board must 
consider whether the veteran would be prejudiced by the 
Board's proceeding to a final adjudication of his claim, 
without first remanding them back to the RO for further 
action.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (1992).

Under the particular circumstances here presented, the Board 
finds that a remand is not required.  By virtue of a letter 
and statement of the case (SOC) furnished the veteran, dated 
in July 1999 and March 2000, respectively, he was notified of 
the information and evidence necessary to substantiate his 
claim.  All relevant evidence pertaining to his claim has 
been procured for review, and it appears clear from the 
record, as noted above, that his claim lacks legal merit.  
Consequently, inasmuch as VA has already fulfilled its duty 
to notify and assist in this case, and because the law is 
controlling, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Adjudication of this claim, without referral to 
the RO for initial consideration under the new law, poses no 
risk of prejudice to the veteran.  


ORDER

The claim for payment or reimbursement of unauthorized 
medical expenses incurred at Hahnemann University Hospital on 
September 14, 1998 is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

